 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7   TAWNDRA L. HEATH,                                      Case No. 2:17-cv-02869-GMN-PAL
 8                                        Plaintiff,                   ORDER
          v.
 9
     TRISTAR PRODUCTS, INC.,
10
                                       Defendants.
11

12       Based on the scheduling needs of the court,
13       IT IS ORDERED that:
14       1. The Settlement Conference currently set for June 12, 2019 at 9:00 a.m. is
15             CONTINUED to July 31, 2019, at 9:00 a.m., in Chambers Room 3071.
16       2. The deadline for chambers to receive the confidential settlement statements shall be
17             CONTINUED to July 24, 2019.
18       3. All other instructions within the original Order Setting Settlement Conference
19             (ECF No. 91) shall remain in effect.
20       DATED this 16th day of April, 2019.
21

22
                                                           PEGGY A. LEEN
23                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                       1
